Exhibit 10.1

SEVENTH AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

OF

HERSHA HOSPITALITY LIMITED PARTNERSHIP

June 22, 2015

THIS SEVENTH AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP (this “Seventh Amendment”), dated as of June 22, 2015, is entered
into by HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, as
general partner (the “General Partner”) of HERSHA HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Partnership”), for itself and
on behalf of the limited partners of the Partnership, and is made effective as
of the Reverse Share Split Effective Time (as defined below).

WHEREAS, the Amended and Restated Agreement of Limited Partnership of the
Partnership was executed on January 26, 1999, a First Amendment thereto was
executed on December 31, 1999, a Second Amendment thereto was executed on April
21, 2003, a Third Amendment thereto was executed on August 5, 2005, a Fourth
Amendment thereto was executed on May 18, 2011, a Fifth Amendment thereto was
executed on March 6, 2013, and a Sixth Amendment thereto was executed on
December 23, 2014 (as amended, the “Partnership Agreement”).

WHEREAS, the Board of Trustees of the General Partner previously approved, for
itself and in its capacity as the sole general partner of the Partnership, the
following:

(a)Effective as of 5:00 p.m., Eastern Time, on June 22, 2015 (the “Reverse Share
Split Effective Time”), every four Class A Common Shares issued and outstanding
at such time, including, without limitation, any and all outstanding restricted
shares (whether or not vested), shall automatically and without any action on
the part of the holder thereof be combined into one Class A Common Share
(together with the related transactions further described below, the “Reverse
Share Split”);

(b)Immediately upon the Reverse Share Split Effective Time, every four LTIP
Units (whether or not vested) of the Partnership issued and outstanding at such
time and every four Partnership Units of the Partnership (which for the
avoidance of doubt excludes the issued and outstanding Series B Preferred
Partnership Units and the Series C Preferred Partnership Units) issued and
outstanding at such time shall automatically and without any action on the part
of the holder thereof be combined into one LTIP Unit or one Partnership Unit, as
the case may be;

(c)No fractional Partnership Units will be or remain issued to any unitholder
who, after giving effect to the Reverse Share Split, would otherwise have owned
any fraction of a Partnership Unit, and holders of Partnership Units that
otherwise would have owned a fraction of a Partnership Unit as a result of the
Reverse Share Split, will receive, in lieu of any such fractional unit, cash in
an amount equal to the relevant percentage of the product of the fraction of a
Partnership Unit multiplied by the closing price of a Class A Common Share (on a
post-split adjusted basis) as reported by the New York Stock Exchange on the
date of the Reverse Share Split Effective Time;

(d)No fractional LTIP Units will be or remain issued to any unitholder who,
after giving effect to the Reverse Share Split, would otherwise have owned any
fraction of a LTIP Unit, and any fractional LTIP Units that would otherwise
exist as a result of the Reverse Share Split shall be rounded up to the nearest
whole LTIP Unit; and

 

 

 

--------------------------------------------------------------------------------

 

 

 

(e)As soon as practicable after the Reverse Share Split Effective Time, the
Partnership shall send a check for the amount of cash in lieu of any fractional
Partnership Units, to which any such unitholder is entitled as a result of the
Reverse Share Split.

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Article XI of the Partnership Agreement, the General Partner desires to amend
the Partnership Agreement to clarify that no adjustment to the Conversion Factor
is required or desirable as a result of the Reverse Share Split.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

1.



Article I of the Partnership Agreement is hereby amended by adding to the end of
the definition of “Conversion Factor” the following sentence:

“Notwithstanding the foregoing, the Conversion Factor shall be 1.0 immediately
after giving effect to the 1-for-4 reverse split of the issued and outstanding
Class A Common Shares effected by the General Partner at 5:00 p.m., EST, on June
22, 2015, and the concurrent 1-for-4 reverse split of the issued and outstanding
Partnership Units and LTIP Units effected by the Partnership.”

2.



Immediately after the Reverse Share Split Effective Time, there will be
1,712,354 Partnership Units issued and outstanding, 615,913 LTIP Units issued
and outstanding. 1,150,000 Series B Preferred Partnership Units issued and
outstanding and 750,000 Series C Preferred Partnership Units issued and
outstanding.

3.



Except as specifically defined herein, all capitalized terms shall have the
definitions provided in the Partnership Agreement.  This Seventh Amendment has
been authorized by the General Partner pursuant to Article XI of the Partnership
Agreement and does not require execution by the Limited Partners.  No other
changes to the Partnership Agreement are authorized under this Seventh
Amendment.

[Signature Page Follows.]

 

2

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Seventh Amendment has been executed as of the date
first above written.

GENERAL PARTNER:

 

HERSHA HOSPITALITY TRUST,

a Maryland real estate investment trust

 

 

By:/s/ Ashish R. Parikh

Name:Ashish R. Parikh

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3

 

--------------------------------------------------------------------------------